EXHIBIT 10.3


RENASANT CORPORATION
EXECUTIVE EMPLOYMENT AGREEMENT
AMENDMENT NO. 1


THIS AMENDMENT NO. 1 (the “Amendment”) is made and entered into by and between
C. Mitchell Waycaster (“Executive”) and Renasant Corporation, a Mississippi
corporation (the “Company”), and is intended to amend that certain Executive
Employment Agreement by and between Executive and the Company, first effective
as of January 1, 2016 (the “Employment Agreement”).


1.    Effectiveness and Construction. This Amendment shall be effective as of
January 1, 2018; in all other respects, the terms of the Employment Agreement
are hereby ratified and confirmed and shall remain in full force and effect.


2.    Executive’s Separation from Service In Connection With a Change in
Control. Section 5.2(c) of the Employment Agreement shall be amended to read in
its entirety as follows:


“c.
A cash payment equal to 2.99 times the aggregate of Executive’s (i) Base
Compensation in effect prior to the Change in Control, determined without regard
to any reduction thereof giving rise to a Constructive Termination, and (ii)
average bonus paid under the PBRP with respect to the Company’s two whole fiscal
years preceding such Change in Control; such aggregate amount to be paid in the
form of a single-sum not more than 60 days following Executive’s Separation
Date.”



3.    Section 409A. The following subsection (g) shall be added to Section 7.16
of the Employment Agreement to read in its entirety as follows:


“(g)
Notwithstanding any provision of this Agreement to the contrary, any amount that
could be paid in one of two calendar years hereunder shall be paid in the second
such year.”



THIS AMENDMENT was approved by the Board of Directors of the Company on December
20, 2017, to be effective as provided herein.


RENASANT CORPORATION:             C. MITCHELL WAYCASTER:


By: /s/ E. Robinson McGraw                By: /s/ C. Mitchell
Waycaster                                                                 
Date: February 14, 2018                    Date: February 14, 2018









